Title: Commission to Negotiate a Treaty of Amity and Commerce with Prussia, [12 May 1784]
From: Mifflin, Thomas
To: 



[May 12, 1784]
The United States in Congress Assembled—

To all to whom these presents shall come or be made known Send Greeting—

Whereas an intercourse between the Subjects of His Prussian Majesty and the Citizens of the United States of America founded on the principles of equality, reciprocity and friendship may be of mutual advantage to both Nations. Now therefore Know Ye that we reposing special trust and confidence in the integrity, prudence and ability of our trusty and beloved the honorable John Adams late one of our ministers plenipotentiary for negotiating a peace and heretofore a Delegate in Congress from the State of Massachusetts and Chief Justice of the said State—the honorable Doctor Benjamin Franklin our minister plenipotentiary at the Court of Versailles and late another of our ministers plenipotentiary for negotiating a peace and the honorable Thomas Jefferson a delegate in Congress from the State of Virginia and late Governor of the said State have nominated, constituted and appointed and by these presents do nominate, constitute and appoint them the said John Adams, Benjamin Franklin and Thomas Jefferson our ministers plenipotentiary giving to them or the majority of them full power and authority for us and in our name to confer, treat and negotiate with the Ambassador, Minister or Commissioner of his said Prussian Majesty vested with full and sufficient powers of and concerning a Treaty of Amity and Commerce to make and receive propositions for such Treaty and to conclude and sign the same, transmitting it to the United States in Congress Assembled for their final ratification. This Commission to continue in force for a term not exceeding two years from the date hereof—
In Testimony whereof we have caused the Seal of the United States to be hereunto affixed Witness His Excellency Thomas Mifflin president this twelfth day of May in the year of our Lord one thousand seven hundred and eighty four and of the Sovereignty & Independence of the United States of America the Eighth.

Thomas MifflinChas Thomson secy.

